Appeal from a judgment of conviction of the County Court, Washington County, entered upon a plea of guilty to the offense of criminal trespass in the fourth degree. Appellant, indicted for the crimes of possession of burglar’s tools and criminal trespass in the third degree, entered a plea of guilty to the charge of criminal trepass in the fourth degree in full satisfaction of all charges in the indictment. We find no merit in his contentions that there was such noncompliance with section 335 of the Code of Criminal Procedure as to require a reversal of the judgment of conviction (People v. Sadness, 300 N. Y. 69; People v. McGuire, 13 A D 2d 794) or that his plea was not voluntarily and knowingly made in that he did not realize that the indictment would not be dismissed but rather satisfied by the plea. Accordingly, the judgment of conviction should be affirmed. Judgment affirmed. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.